Title: From Thomas Jefferson to Francis Hopkinson, 6 July 1785
From: Jefferson, Thomas
To: Hopkinson, Francis



Dear Sir
Paris July 6. 1785.

My last to you was of the 13. of January. About ten days after that date I received yours of Nov. 18. and about three weeks ago that of Mar. 28. came to hand. Soon after the receipt of the first I published your proposition for improving the quilling of the harpsichord. I inclose you a copy of the advertisement. One application  only was made, and that was unsuccessful. I do not despair yet of availing you of it as soon as I can get acquainted with some of the principal musicians. But that probably will not be till the beginning of winter as all the beau monde leave Paris in the summer, during which the musical entertainments of a private nature are suspended. I communicated to Doctr. Franklin your idea of Mesmerising the harpsichord. He has not tried it, probably because his affairs have been long packed and packing. As I do not play on that instrument I cannot try it myself. The Doctor carries with him a pretty little instrument. It is the sticcado, with glass bars instead of wooden ones, and with keys applied to it. It’s principal defect is the want of extent, having but three octaves. I wish you would exercise your ingenuity to give it an upper and a lower octave, by finding out other substances which will yeild tones in those parts of the scale, bearing a proper affinity to those of glass bars. The middle octave of this is very sweet. Have you any person on Dr. Franklin’s departure to attend to the receiving and forwarding your volumes of Encyclopedie as they come out? If you have not, be pleased to lay your commands on me. Do not be anxious about remitting the prices as it would be a convenience to me to have some little fund in Philadelphia to answer little purposes. I wrote you for newspapers from thence, and shall hope to begin soon to receive them. The dearth of American information places us as to our own country in the silence of the grave. I also petitioned you to know whether I am yet at liberty to permit a copy to be taken of Genl. Washington’s picture. Because till I am I cannot trust it in the hands of a painter to be finished. Another petition was for a copy of your battle of the kegs.—Having slipped the opportunity of sending copies of my Notes for yourself, and Mr. Rittenhouse when Dr. Franklin’s baggage went, I am doubtful whether he can take them with him. If he can you shall receive them by him; if not, then by the first good opportunity. I am obliged to pray that they may not be permitted to get into the hands of the public till I know whether they will promote or retard certain reformations in my own country. I have written to Mr. Madison to inform me on that head. No news. A tolerable certainty of peace leaves us without that unfortunate species of intelligence which war furnishes. My daughter is well. I inclose a letter to Mrs. Hopkinson, which she wrote four months ago, and has lain by me till I should write to you. Justice to her obliges me to take this censure on myself. I take the liberty of using your cover also  for her letter to Miss Hetty Rittenhouse. Present my most friendly respects to Mrs. Hopkinson (both of that name) to Mr. Ritten-house and family, and accept assurances of the esteem with which I am Dr. Sir Your friend & servt.,

Th: Jefferson
July 8.


P.S. Since writing the above, yours of Apr. 20. is put into my hands. I will pray you to send the newspapers (trimming off the margins) as the postage is not an object of so much value with me as the knowing something of what is passing in my own country. Whenever I find an opportunity of sending you a copy of my Notes I shall send also the Bibliotheque physique to you. It is a collection of all the improvements in the arts which have been made for some time past. Let me add another commission to those above given you, that is to present mine and my daughter’s affectionate remembrance to Mrs. House and to Mrs. Trist if she be returned. From the latter I shall hope for letters as soon as she returns. I would write to her but for the incertainty where she is.

